Citation Nr: 1450600	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the denial of Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35 was correct?


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1968 to May 1971.  The Appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The Appellant reached the age of 26 well before the effective date of the Veteran's total disability rating.


CONCLUSION OF LAW

The criteria for eligibility for DEA benefits under 38 U.S.C.A. Chapter 35 are not met.  38 U.S.C.A. §§ 3510, 3512 (West 2002 & Supp. 2013); 38 C.F.R. § 21.3040(c) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant claims entitlement to DEA benefits based on her father's total and permanent disability. 

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021 (2014).  Eligibility is also affected by the age of the child.  No child is eligible for DEA benefits if he or she has reached the age of 26 years on or before the effective date of a finding of permanent total service-connected disability.  38 C.F.R. § 21.3040(c) (2014).   

The record shows the Appellant was born in October 1969; therefore her 26th  birthday fell in October 1995.  She does not dispute this fact.  The file contains indications that the effective date of the Veteran's total disability due to service-connected disability was in February 2005.  Accordingly, as the Appellant reached the age of 26 years well before the Veteran's total disability was established, she is not eligible for DEA benefits.

The Board notes that the RO listed the effective date of the Veteran's total rating as November 2004.  This error is not prejudicial to the Appellant, as she reached the age of 26 years well before November 2004, as well.

The Appellant has asked for a waiver from the requirements, indicating that neither she nor or father were aware of any benefits available to them and that his rating was not established until after the resolution of appeals to the various courts regarding Agent Orange.  To the extent that she is arguing that benefits should be conferred on the basis of equity, the Board is unfortunately bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002 & Supp. 2013); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Because this appeal turns on a matter of law, rather than the underlying facts, which are undisputed, the provisions of the Veterans Claims Assistance Act are inapplicable.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Accordingly, no further discussion of VA's duties in regard to notification and assistance in developing claims for benefits is required.
ORDER

The denial of Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 was correct and the appeal is denied.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


